UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

Date of Arrest: July 3, 2019
Magistrate’s Case No. 19-1519 AT-

COMPLAINT FOR VIOLATION OF

UNITED STATES OF AMERICA

Plaintiff, 21 U.S.C. §§ 952, 960 (a) (1) and
(bo) (1) (H) Importation of a
vs. Controlled Substance

(Methamphetamine)

Lucia Dolores BOJORQUEZ-Rendon Count One

Defendant. 21 U.S.C. § 841 (a) (1)

and(b) (1) (A) (viii), Possession of
a Controlled Substance with Intent
to Distribute (Methamphetamine)
Count Two

YOB: 1975
Mexico Citizen

a OO

 

I, Homeland Security Investigations Taskforce Officer Matthew
Hanson, the undersigned complainant, being duly sworn, state
that the following is true and correct to the best of my
knowledge and belief:

COUNT ONE

On or about July 3, 2019, at. or near San Luis, Arizona, within
the District of. Arizona, defendant, Lucia Dolores BOJORQUEZ-—
Rendon, did knowingly and intentionally import, attempt to
import, and in fact did import, 500 grams or more of a mixture
or substance containing a detectable amount of methamphetamine,
its salts, isomers, or salts of its isomers; a Schedule II
Controlled Substances into the United States from the Republic
of Mexico, in violation of Title 21, United States Code,
Sections 952, 960° (a) (1l)and (b) (1) (H).

COUNT TWO

On or about July 3, 2019, at or near San Luis, Arizona, within
the District of Arizona, defendant, Lucia Dolores BOJORQUEZ—
Rendon, did knowingly and intentionally possess with intent to

 
distribute 500 grams or more of a mixture or substance
containing a detectable amount of methamphetamine, its salts,
isomers or salts of its isomers; a Schedule II Controlled
Substance, into the U.S. from the Republic of Mexico, in
violation of Title 21, United States Code, Section 841 (a) (1)
and (b) (1) (A) (viii).

And the complainant states that this complaint is based on the
attached Statement of Facts incorporated herein by reference.

Reviewed by: AUSA Jofjn,B

yer per !
Sf 4
Matthew Hanson

Taskforce Officer - Homeland Security
Investigations ©

Sworn to before me and subscribed in my presence, July 5, 2019,
at Yuma, Arizona.

 

 

“oS Fo-Netcalt

United States Magistrate Judge

 
UNITED STATES OF AMERICA
vs.
Lucia Dolores BOJORQUEZ-Rendon

STATEMENT OF FACTS

I, Homeland Security Investigations Taskforce Officer Matthew
Hanson, being duly sworn do state the following:

On July 3, 2019, at approximately 1558 hours, the defendant,
Lucia Dolores BOJORQUEZ-Rendon presented herself and her vehicle
for inspection and entry into the United States via the vehicle
lanes at the San Luis, Arizona, Port of Entry. BOJORQUEZ was
driving a Light Green 2008 Nissan Sentra bearing Sonora, Mexico
License Plate (102-SZD-6). BOJORQUEZ was later determined to be
the registered owner of the vehicle. BOJORQUEZ presented her
B1/B2 Visa as her entry document. During the primary inspection
of the vehicle, a Customs and Border Protection Officer {CBPO)
received a negative customs declaration. The CBPO also noted the
interior of the vehicle to be overly clean and emitting a strong
odor of cleaning products. .CBPO also noted the vehicle had a
crossing through a United States Border | Patrol Checkpoint
shortly after entering the United States. The CBPO then
referred BOJORQUEZ and her vehicle to the secondary inspection
area for further investigation.

While in the secondary lot, at approximately 1605 hours, a
Canine Enforcement Officer (CEO) was conducting a canine search
operation with his Human Narcotics Detection Dog (HNDD). During
the canine search of the vehicle secondary lot, the dHNDD
positively .alerted to the firewall of the vehicle. The CEO
secured his HNDD and began an inspection of the vehicle
firewall. While conducting his inspection the CEO noticed a
package wrapped in brown tape with some black writing on it
through a small hole in the firewall underneath the vehicle’s
dashboard. At approximately 1614 hours, CBPO conducted a 4-
Portal Scan of the vehicle which revealed anomalies in the
dashboard and front passenger side floor area of the vehicle. A
search of the aforementioned areas as well as the center console
and drivers side floor area revealed 80 brown tape = and

 
cellophane wrapped packages, with an aggregate weight of 46.24
kilograms (101.92 pounds).

A CBPO probed one of the packages, producing a: white crystalline
substance from the inside. Via use of a narcotic identification
kit, the substance tested positive for the characteristics of
methamphetamine.

At approximately 2112 hours, BOJORQUEZ was read her Miranda
rights, in the Spanish language, and waived her right to remain
silent. BOJORQUEZ admitted entering the United States to engage
in smuggling activities however she stated that she did not know
that she was transporting methamphetamine into the United States
from the Republic of Mexico. When questioned regarding how such
a large amount methamphetamine was hidden inside her vehicle
BOJORQUEZ initially stated that despite being the registered
owner of the vehicle, the vehicle was actually a company car and
that other people have also used the vehicle. BOJORQUEZ later
recanted her statement about her vehicle being a company car and
stated she had actually being given the car by a man named
“Tony”. BOJORQUEZ stated that she knew “Tony” was involved with
a drug trafficking organization and either “Tony” and other
persons had taken control of her vehicle on at least four other
occasians. BOJORQUEZ claimed to have made smuggling arrangements
earlier this week with a subjet named “Rucon” who she has known
since February of this year, and that on todays date (July 3,
2019) “Rucon” had called her on her cellphone and told her that
once she crossed ‘into the United States she was to proceed to
the San Luis, AZ Walmart where an unknown person would meet her
and she would receive further instructions. BOJORQUEZ claimed
that ‘“Rucon” and “Tony” work together in the same drug
trafficking organization. BOJORQUEZ stated that she thought she
was entering the United States in order to smuggle bulk currency
from the United States back to the Repulic of Mexico.
BOJORQUEZ stated that she would be paid ‘$1,500.00 for this
smuggling attempt. BOJORQUEZ claimed to have never smuggled
narcotics in the past, however she did admit to smuggling bulk
cash one time previously on May 10, 2019 and was paid $1,500.00
for that attempt. BOJORQUEZ admitted to knowing it was illegal
to enter into the United States to engage in any sort of
smuggling activites.

Based on the foregoing, there is probable cause to believe that
BOJORQUEZ committed the offenses as alleged in the Complaint.

 
bit ben

Matthew Hanson
Taskforce Officer - Homeland Security
Investigations

Sworn to before me and subscribed in my presence, July 5, 2019,
at Yuma, Arizona.

 

 

5
amés F. Metcalf
ited States Magistrate Judge

 
